DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a NON-FINAL OFFICE ACTION in response to the Amendment/ Remarks filed with an RCE on 11/10/2022. Claims 6, 8, 16, and 18 have been cancelled. 
Claims 1-5, 7, 9-15, 17, 19, and 20 are pending in the present application, of which claims 1 and 11 are independent. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2022 has been entered. 

Continuity/ priority Information
 The present Application 16715817, filed 12/16/2019 claims foreign priority to REPUBLIC OF KOREA, Application No. 10-2019-0035006, filed 03/27/2019.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
 
Claim Objections
Claims 1-5, 7, 9-15, 17, 19 and 20 are objected to because of the following informalities:  Claim 1, line 7, change to “.........and check an error..........;”
Claim 11, line 7, change to “checking an error included in data corresponding to the first word line group;” Appropriate correction is required.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7, 9-15, 17, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11, last Par. “perform the read reclaim operation and a bad block test operation” is indefinite, because it is unclear how one is able to perform simultaneously, both, a reclaim and a test operation. The specification merely describes, the bad block test operation may be performed on the memory block in response to an error found in the read test operation”. Perhaps, the limitation should be amended to recite “perform a bad block test operation followed by the read reclaim operation.”
Response to Arguments
Applicant's arguments, see Amendment/ Remarks filed on 11/10/2022, with respect to the rejection of Claims 1-5, 7, 9-15, 17, 19 and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Liang et al. (U.S. Patent No. 9,563,504), have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made in view Seo et al. (U.S. Patent No. 9,519,576), as set forth in the present office action.  
In an interview conducted on October 5, 2022, with Applicant’s representative Leonard B. Taylor and the Examiner, a proposed amendment was discussed with regard to Claims Rejection Under 35 U.S.C. §112, second paragraph, that would further define the "read reclaim operation” now incorporated in the Claims.

Claim Rejections - 35 USC § 102
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, 9-15, 17, 19 and 20 are rejected under 35 U.S.C.102(a)(1) as being anticipated by Seo et al. (U.S. Patent No. 9,519,576). 
Regarding independent Claims 1 and 11, Seo discloses a memory controller and a method of operating a memory system, comprising: 
a memory device including a plurality of memory blocks, each including a plurality of memory cells coupled to a plurality of word lines;  
 Referring to FIG. 1, the memory system 100 includes a memory controller 110 and a nonvolatile memory device 120. Referring to FIG. 2, the nonvolatile memory device 120 includes a memory cell array 121, including a plurality of memory blocks BLK0˜BLKn−1. Each of the memory blocks BLK0˜BLKn−1 includes a plurality of pages. Each page includes a plurality of memory cells. Each memory cell is disposed in an area at which a word line WL and a bit line BL cross each other.
a controller configured to:
select a memory block to perform a first read test operation, and to perform a second read test operation; Referring to FIG. 4, In the step S110, the memory controller 110 performs a read operation on the nonvolatile memory device 120. In the step S120, the memory controller 110 receives the data read from the nonvolatile memory device 120. The error detection and correction circuit 111 receives the data from the nonvolatile memory device 120.
In the step S130, the error detection and correction circuit 111 calculates a bit error rate (BER) of the received data. The error detection and correction circuit 111 compares the calculated bit error rate (BER) with a predetermined value and transmits a comparison result to the reclaim control unit 112.
the operation status of the selected memory block is normal, good or not good, as illustrated in FIG. 1 In the step S130, the error detection and correction circuit 111 calculates a bit error rate (BER) of the received data. The error detection and correction circuit 111 compares the calculated bit error rate (BER) with a predetermined value and transmits a comparison result to the reclaim control unit 112, corresponding to good or not good status. Normal status is when bit error rate (BER) has no errors.
perform a read reclaim operation when the operation status of a memory block is good, i.e. bit error rate is below a threshold. If the calculated bit error rate is smaller than the predetermined value, the reclaim control unit 112 does not perform a read reclaim operation on the nonvolatile memory device 120. If the bit error rate is greater than the threshold value, the memory controller proceeds to the step S140, where the reclaim control unit 112 determines whether the read voltage level is within the reclaim prohibition range. Step S150 controlling the nonvolatile memory device to perform a read reclaim operation.
wherein the read reclaim operation includes copying or moving data stored in the selected memory block to another memory block; The reclaim control unit 112 performs a read reclaim operation on the nonvolatile memory device 120 only when a read voltage is not within the prohibition range. The read reclaim operation refers to an operation of copying data stored in any one of memory blocks of the nonvolatile memory device 120 to another memory block.
 The memory cell array 121 includes a plurality of memory blocks BLK0˜BLKn−1. It is assumed that data corresponding to an address is stored in the memory block BLK1. The memory controller 110 copies data stored in the memory block BLK1 to another memory block (e.g., BLK2) when a read reclaim operation is performed. The read reclaim operation is performed to preserve data.

Regarding Claims 2, 3, 12, 13, Seo discloses the controller: selects some word lines and checks the number of errors in the read data; Fig. 2,  Each page includes a plurality of memory cells. Each memory cell is disposed in an area at which a word line WL and a bit line BL cross each other. The error detection and correction circuit (ECC) 111 detects an error of data read from the nonvolatile memory device 120 using an error correction code (ECC) and corrects the detected error.  
 
Regarding Claims 4, 5, 14, 15, Seo discloses wherein adjacent word lines selected; Each of the memory blocks BLK0˜BLKn−1 includes a plurality of pages. Each page includes a plurality of memory cells. Each memory cell is disposed in an area at which a word line WL and a bit line BL cross each other.
  Regarding Claims 7, 9, 17, 19, Seo discloses the error detected in the read test operation is over a set threshold; The error detection and correction circuit (ECC) 111 calculates a bit error rate (BER) of the read data and compares the calculated bit error rate (BER) with a threshold value. The error detection and correction circuit (ECC) 111 transmits a comparison result of the calculated bit error rate and the threshold value to the reclaim control unit 112.
Regarding Claims 10, 20, Seo discloses count has deviated from a set range;  Referring to FIGS. 5 and 6, a distribution of threshold voltages of cells is shown. For SLC, a single read voltage is used to read one of two possible logic states of the cells. For MLC, three read voltages are used to read one of four possible logic states of the cells.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See References Cited on PTO-892 form. 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Date: December 13, 2022
Non-Final Rejection 16715817  
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov   


/JAMES C KERVEROS/Primary Examiner, Art Unit 2111